COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    01-20-00012-CR

Trial court case number: 2233595

Trial court:              County Criminal Court at Law No. 15 of Harris County

                                               and

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    01-20-00014-CR

Trial court case number: 2233594

Trial court:              County Criminal Court at Law No. 15 of Harris County

        Appellant, Ernest C. Adimore-Nweke, filed a “supplement to emergency motion for
reconsideration of abatement” and a “request for additional trial court record from Harris County
Court 179, request for extension of time to file briefs, & request for extension of brief word
count.”

        Today in a separate order, this Court denied appellant’s motion to reconsider the
abatement. In light of the abatement, appellant’s motions for extension of time and for extension
of brief word count are denied as moot.

        On January 16, 2020 and on February 18, 2020, this Court ordered the trial court clerk
and court reporter to prepare and file the clerk’s record and reporter’s record, respectively,
pertaining to the determination of appellant’s indigency status. Therefore, appellant’s motion to
obtain trial court records is denied.

       All other pending motions are denied.

       It is so ORDERED.
Judge’s signature: ___________/s/ Julie Countiss_____________________
                             Acting individually


Date: February 25, 2020